DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to original filed on 10/30/2020.
3.	Claims 1-30 numbered accordingly are allowed herein. 
4.	This Office Action is made Notice of Allowance.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 3/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1-30 are allowed herein and numbered accordingly.
2.	As to Independent Claims 1, 15, 23, and 30 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Rastegardoost et al. US 20200296635 discloses in Abstract [A wireless device receives a radio resource control message from a base station that indicates a handover from a first cell of the first base station to a second cell of a second base station], Section [0414] One or more parameters of monitoring for receiving the PRACH trigger signal (the downlink control signal or the DCI) may indicate: one or more downlink control resources (CORESETs) of the target cell; a radio network identifier (RNTI) for the downlink control signal (the DCI); a monitoring window; and at least one time offset indicating a start of the monitoring window; Section [0416] The wireless device may employ the first time offset “k” and/or the second time offset “1” to monitor for the PRACH trigger signal (e.g., DCI) in a CORESET/search space set. upon detection of a notification of HO command in subframe/slot/symbol “n” with indication of a dynamic PRACH trigger signal (e.g., DCI) and/or configuration of monitoring for the dynamic PRACH trigger signal; Section [0426] A base station dynamically scheduling random access channel resources during a handover in unlicensed bands as per an aspect of the present disclosure; The base station may be a target base station; The base station may receive a request of a handover of a wireless device from a first cell of the first base station to a second cell of the second base station; the (e.g. target) base station may transmit to the first (e.g. source) base station a first (RRC) message indicating an acknowledgement of the request of the handover for the wireless device; The base station may transmit, to the wireless device, a DCI indicating a random access channel occasion (RO) of the second cell. The base station may receive a preamble from the wireless device via the RO in response to the DCI. 
	However, Rastegardoost is silent regarding receiving, from a secondary cell of a base station in a first time resource, an indication of an offset, the offset comprising a quantity of time resources and scheduling a random access occasion for the UE to transmit a preamble of a random access procedure for the secondary cell; determining, on the received indication of the offset, a second time resource that is offset from the first time resource by the quantity of time resources.
	The second prior art, Korhonen et al. US 20120275390 discloses in Section [0043] A mapping from a PRACH frequency and time resource to RA-RNTI tells which RA-RNTI the UE should use when searching for a response to its preamble; Section [0061] a RA-RNTI offset is defined for the mapping from PRACH resource(s) to the RA-RNTI: the first subframe of the specified PRACH and the offset RA-RNTI-offset is signaled to the UE through PDCCH (e.g., dynamic offset), when the non-contention based random access procedure is initiated by the eNB, or through RRC signaling (e.g., semi-static offset), when a SCell is configured for the UE, or through broadcasted system information (e.g., cell specific offset). Furthermore, the offset could also be signaled via system information of SCell, that would, however, mean that UE should read system information also from the SCell which currently is not required and that would also mean that all UEs in that cell would have the same offset (which is not required when dedicated (UE specific) RRC signaling is used); and the third prior art Jeon et al. US 20190069258 discloses Section [0272] In an example, a wireless device may receive from a base station, one or more messages comprising one or more parameters for indicating one or more random access preambles, a plurality of transmission occasions and a first parameter employed for limiting a number of preamble transmission occasions of the plurality of transmission occasions. The wireless device may transmit to the base station, a first preamble of the one or more random access preambles via a first transmission occasion associated with the first preamble, The wireless device determine a starting time of a random access response window based on at least one of a time associated with the firstly occurred transmission occasion, a first offset depending on the first parameter, or a second offset. In an example, the second offset may be zero; Section [0273] A wireless device may receive via one or more downlink control channels for a primary cell, one or more downlink control information comprising one or more configuration parameters for a secondary cell employed for indicating one or more random access preambles, a plurality of transmission occasions associated with the one or more random access preambles. The wireless device may determine a starting time of a random access response window based on at least one of a time associated with the firstly occurred transmission occasion, a first offset depending on the first parameter, or a second offset. In an example, the second offset may be zero; Section [0291. A starting time of a random access response window may be determined based on: a time associated with the first transmission occasion, a first offset depending on the first number, and a second offset. The wireless device may start to monitor a control channel for at least one random access response from the starting time.
	However, Rastegardoost in view of Korhonen and in further view of Jeon do not render obvious in combination with other limitations in the independent claims the claim elements A method for wireless communication at a user equipment (UE), comprising: receiving, from a secondary cell of a base station in a first time resource, an indication of an offset and a random access identifier for the UE, the offset comprising a quantity of time resources and scheduling a random access occasion for the UE to transmit a preamble of a random access procedure for the secondary cell; determining, based at least in part on the received indication of the offset, a second time resource that is offset from the first time resource by the quantity of time resources; and transmitting, to the secondary cell, the preamble of the random access procedure in the second time resource, the preamble based at least in part on the indicated random access identifier.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-30 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-30 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 3, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477